           Case 3:16-bk-02232-PMG              Doc 83       Filed 05/15/19         Page 1 of 43




                             UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION


IN RE:
                                                                        CHAPTER 11
Premier Exhibitions, Inc., et al.,1
                                                                        Case No. 3:16-bk-02232-PMG

                                                                        (Jointly Administered)
                  Debtors.



       DEBTORS’ MOTION FOR ENTRY OF AN ORDER (I) PRELIMINARILY
      APPROVING THE ADEQUACY OF THE DISCLOSURE STATEMENT, (II)
      APPROVING THE SOLICITATION AND NOTICE PROCEDURES WITH
    RESPECT TO CONFIRMATION OF THE DEBTORS’ PROPOSED CHAPTER 11
       PLAN, (III) APPROVING THE FORMS OF NOTICES AND BALLOT IN
     CONNECTION THEREWITH, (IV) SCHEDULING CERTAIN DATES WITH
          RESPECT THERETO, AND (V) GRANTING RELATED RELIEF

           COMES NOW Premier Exhibitions, Inc. (“Premier”) and certain of its subsidiaries

and affiliates, as debtors and debtors-in-possession in the above-captioned case (collectively,

the “Debtors”), by and through undersigned counsel, and hereby files this motion (the

“Motion”) seeking entry of an order, substantially in the form attached hereto as Exhibit A

(the “Order”), granting the following relief:

           A.     Disclosure Statement. Preliminarily approving the Disclosure Statement to
                  Accompany Plan of Liquidation of the Debtors under Chapter 11 of the
                  Bankruptcy Code [D.E. •] (the “Disclosure Statement”), 2 filed

1
  The Debtors in the chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number include: Premier Exhibitions, Inc. (4922); Premier Exhibitions Management, LLC (3101); Arts and
Exhibitions International, LLC (3101); Premier Exhibitions International, LLC (5075); Premier Exhibitions
NYC, Inc. (9246); Premier Merchandising, LLC (3867), and Dinosaurs Unearthed Corp. (7309). The Debtors’
service address is c/o Troutman Sanders, LLP, 600 Peachtree Street, NE, Suite 3000, Atlanta, GA 30308.
2
  Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
Plan of Liquidation of the Debtors under Chapter 11 of the Bankruptcy Code [D.E. •], filed contemporaneously
herewith (as amended, supplemented, or modified from time to time, the “Plan”).




38704988
           Case 3:16-bk-02232-PMG        Doc 83     Filed 05/15/19     Page 2 of 43




                contemporaneously herewith, to permit solicitation of the Plan pursuant to the
                procedures described herein;

           B.   Solicitation and Voting Procedures. Approving procedures for: (i) soliciting,
                receiving, and tabulating votes to accept or reject the Plan; (ii) voting to
                accept or reject the Plan; and (iii) filing objections to the Disclosure Statement
                and/or Plan, substantially in the form attached to the Order as Schedule 1 (the
                “Solicitation and Voting Procedures”);

           C.   Ballots. Approving the form of ballots for Holders of Class 2 Claims (the
                “Ballots”), substantially in the form attached to the Order as Schedule 2;

           D.   Solicitation Packages. Approving the solicitation materials and documents
                included in the solicitation packages (the “Solicitation Packages”) that will be
                sent to Holders of Class 2 Claims entitled to vote to accept or reject the Plan,
                in compliance with Rules 3017(d) and 2002(b) of the Federal Rules of
                Bankruptcy Procedure (the “Bankruptcy Rules”);

           E.   Non-Voting Status Notices. Approving (i) the form of notice applicable to
                Holders of Claims that are Unimpaired under the Plan and who are, pursuant
                to section 1126(f) of the Bankruptcy Code, conclusively presumed to accept
                the Plan, (ii) the form of notice applicable to Holders of Interests that are
                Impaired under the Plan and who are, pursuant to section 1126(g) of the
                Bankruptcy Code, conclusively deemed to reject the Plan, and (iii) the form of
                notice applicable to Holders of Claims that are, among other things,
                unliquidated, contingent, or disputed, or subject to a pending objection by the
                Debtors and who are not entitled to vote the disputed portion of such Claim
                (collectively, the “Non-Voting Status Notices”), substantially in the forms
                attached to the Order as Schedule 3, Schedule 4, and Schedule 5, respectively;

           F.   Combined Hearing Notice. Approving the form and manner of notice (the
                “Combined Hearing Notice”) of the combined hearing to be held by the
                Bankruptcy Court to consider (i) final approval of the Disclosure Statement
                and (ii) Confirmation of the Plan pursuant to section 1129 of the Bankruptcy
                Code (collectively, the “Combined Hearing”) substantially in the form
                attached to the Order as Schedule 6; and

           G.   Confirmation Dates. Establishing the earliest possible dates and deadlines
                with respect to Confirmation, subject to the Court's availability (the
                “Confirmation Timeline”):




                                                 -2-
38704988
           Case 3:16-bk-02232-PMG              Doc 83        Filed 05/15/19       Page 3 of 43




              Event                                  Date3                             Description

Disclosure Statement                  [4:00 PM (EDT) on the date             Deadline by which objections
Objection Deadline                    which is seven (7) business            to the Disclosure Statement
                                      days prior to the Combined             must be filed with the
                                      Hearing Date]                          Bankruptcy Court and served
                                                                             on the appropriate notice
                                                                             parties   (the   “Disclosure
                                                                             Statement         Objection
                                                                             Deadline”)

Voting Record Date                    [4:00 PM (EDT) on the date             Date for determining, among
                                      which is ten (10) business             other things, which Holders
                                      days after entry of the Order          of Class 2 Claims are entitled
                                      sought herein]                         to vote to accept or reject the
                                                                             Plan and (ii) whether Class 2
                                                                             Claims have been properly
                                                                             assigned or transferred to an
                                                                             assignee under Bankruptcy
                                                                             Rule 3001(e), such that the
                                                                             assignee or transferee, as
                                                                             applicable, can vote to accept
                                                                             or reject the Plan as the
                                                                             Holder of a Class 2 Claim
                                                                             (the “Voting Record Date”)

Solicitation Deadline                 [Fifteen (15) business days Deadline for distributing
                                      after entry of the Order Solicitation            Packages
                                      sought herein]              (including      Ballots)   to
                                                                  Holders of Class 2 Claims
                                                                  (the “Solicitation Deadline”)

Voting Deadline                       [4:00 PM (EDT) on the date             Deadline by which all Ballots
                                      which seven (7) business               must be properly executed,
                                      days prior to the Combined             completed, and delivered so
                                      Hearing Date]                          that they are actually
                                                                             received    (the     “Voting
                                                                             Deadline”) by the Clerk’s

3
 For the avoidance of doubt, the Debtors seek approval of the earliest possible date and time of the Combined
Hearing, at the convenience of the Court, along with approval of the time periods set forth in this Confirmation
Timeline.




                                                        -3-
38704988
           Case 3:16-bk-02232-PMG       Doc 83      Filed 05/15/19     Page 4 of 43




                                                                Office

Plan Objection Deadline          [4:00 PM (EDT) on the date     Deadline by which objections
                                 which is seven (7) business    to the Plan must be filed with
                                 days prior to the Combined     the Bankruptcy Court and
                                 Hearing Date]                  served so as to be actually
                                                                received by the appropriate
                                                                notice parties (the “Plan
                                                                Objection         Deadline”)

Deadline to File                 [One (1) business day prior Date by which the Debtors
Confirmation Brief               to the Combined Hearing shall file their brief in
                                 Date]                       support of Confirmation (the
                                                             “Confirmation          Brief
                                                             Deadline”)

Deadline to File Voting          [Two (2) days prior to the Date by which the report
Report                           Combined Hearing Date]     tabulating the voting on the
                                                            Plan as required by Local
                                                            Rule 3018-1(d) (the “Voting
                                                            Report”) shall be filed with
                                                            the     Bankruptcy     Court

Combined Hearing Date            [•]                            Date and time for the hearing
                                                                at which the Bankruptcy
                                                                Court will (i) determine,
                                                                finally,     whether      the
                                                                Disclosure         Statement
                                                                contains           “adequate
                                                                information”     and      (ii)
                                                                consider Confirmation of the
                                                                Plan


In support hereof, the Debtors respectfully represent the following:

                               JURISDICTION AND VENUE

           1.   This Bankruptcy Court has jurisdiction to consider this Motion pursuant to 28

U.S.C. §§ 157 and 1334. This is a core proceeding under 28 U.S.C. § 157(b)(2)(L). Venue

in this district is proper pursuant to 28 U.S.C. § 1408.




                                                -4-
38704988
           Case 3:16-bk-02232-PMG          Doc 83      Filed 05/15/19       Page 5 of 43




           2.      The statutory predicates for the relief sought herein are sections 105(a), 363,

1125, 1126, and 1128 of the Bankruptcy Code, Bankruptcy Rules 2002, 3016, 2017, 3018,

and 3020, and Local Rule 3018-1.



                                  RELEVANT BACKGROUND4

           3.      Premier was a leader in the exhibitions industry.               Together with its

subsidiaries, Premier presented to the public museum-quality touring exhibitions around the

world, most famously including exhibitions of the Titanic Artifacts. Premier’s exhibitions

spanned beyond the Titanic Artifacts, however, and on April 9, 2014, Premier entered into a

lease for non-residential real property in New York City, New York (the “NY Lease”) to

house and showcase Premier’s Saturday Night Live exhibition – an immersive experience

featuring the characters, stories, programs, cast, and creators of “Saturday Night Live” (the

“SNL Exhibition”). Unfortunately, the realized profits for the SNL Exhibition were well-

below the Debtors’ projections, forcing the Debtors to close the SNL Exhibition in June of

2016. At this point, the rent and expenses associated with the NY Lease became a critical

drain on the Debtors’ finances, and, after unsuccessful attempts to consensually resolve the

termination of the NY Lease, the Debtors pursued a restructuring alternative.

           4.      On June 14, 2016, (the “Petition Date”) the Debtors commenced voluntary

chapter 11 cases, intending to restructure their businesses and continue operating as a going

concern.        Pursuant to an Order dated July 21, 2016 [D.E. 100], the cases are jointly

administered under the lead case In re Premier Exhibitions, Inc., Case No. 3:16-bk-02232

4
 A complete and detailed background with respect to, among other things, the Debtors and these Chapter 11
Cases, is set forth in the Disclosure Statement.




                                                    -5-
38704988
           Case 3:16-bk-02232-PMG            Doc 83      Filed 05/15/19       Page 6 of 43




(collectively, the “Chapter 11 Cases”). 5 As set forth below (and in greater detail in the

Disclosure Statement), the Debtors sold substantially all of their assets during these Chapter

11 Cases and no longer engage in any business activities; however, the Debtors continue to

operate as debtors-in-possession pursuant to Bankruptcy Code section 1107(a) and 1108, and

no trustee or examiner has been appointed.

           5.    On August 24, 2016, the United States Trustee appointed an Official

Committee of Unsecured Creditors (the “Creditors’ Committee”) and an Official Committee

of Equity Security Holders (the “Equity Committee”) [D.E. 166,167]. The United States

Trustee subsequently disbanded the Equity Committee by notice dated February 6, 2019

[D.E. 1311].

           6.    On June 14, 2018 the Debtors executed that certain Asset Purchase Agreement

(as subsequently amended, the “Purchase Agreement”) by and among the Debtors (and

certain non-debtor affiliates) as sellers, and Premier Acquisition, as buyer. The Purchase

Agreement provided for, among other things, a sale of substantially all of the Debtors’ assets

(as defined in the Purchase Agreement, the “Transferred Assets”) to Premier Acquisition. As

consideration for the Transferred Assets, Premier Acquisition agreed to (i) pay to the Debtors

$19,500,000.00 in cash, subject to certain adjustments at closing, and (ii) assume certain

liabilities set forth in the Purchase Agreement.

           7.    On October 19, 2018, the Bankruptcy Court entered an Order [D.E. 1232]

approving, among other things, the sale of the Transferred Assets to Premier Acquisition


5
 The Chapter 11 Cases originally were jointly administered under the lead case In re: RMS Titanic, Inc. (No.
3:16-bk-02230); however, RMS Titanic, Inc. was dismissed as a debtor in these Chapter 11 Cases by Order
dated March 8, 2019 [D.E. 1336], which order additionally designated Premier as the new “Lead Case.”




                                                     -6-
38704988
           Case 3:16-bk-02232-PMG             Doc 83       Filed 05/15/19        Page 7 of 43




under the Purchase Agreement. The transactions authorized under the Purchase Agreement

and the Bankruptcy Court’s approval thereof were closed effective as of February 13, 2019.

See [D.E. 1319]. Due to the closing adjustments required by the Purchase Agreement (and

certain unforeseen delays, as discussed in the Disclosure Statement), the Debtors ultimately

received a cash total of approximately $11,582,000 (the “Sale Proceeds”) as consideration for

the Transferred Assets.

           8.    As set forth in greater detail in the Disclosure Statement, the Plan provides for

the distribution of the Sale Proceeds and the orderly liquidation of the Debtors through the

establishment of the Liquidating Trust.               The Debtors believe that the Plan (and the

Liquidating Trust) provides for the greatest return to the Debtors’ creditors and, accordingly,

submit this Motion to enable the Debtors to solicit votes to accept the Plan.

                                        SUMMARY OF PLAN6

           9.    The primary objective of the Plan is to establish the Liquidating Trust into

which the Debtors’ remaining Assets – specifically including the Sale Proceeds and any

Causes of Action (such as the D&O Litigation) – will be transferred, liquidated, and

ultimately distributed to the Liquidating Trust Beneficiaries.

           10.   The Plan contemplates classifying Holders of Claims and Interests 7 into

certain Classes of Claims and Interests for all purposes, including with respect to voting on

the Plan, pursuant to section 1126 of the Bankruptcy Code. The following chart represents



6
  This summary of the terms of the Plan is qualified in its entirety by reference to the Plan and the Disclosure
Statement. To the extent there is any inconsistency between the terms of the Plan or Disclosure Statement, on
the one hand, and the summary provided in this Motion, on the other, the terms of the Plan shall govern.
7
  Pursuant to Bankruptcy Code section 1123(a)(1), Administrative Expense Claims and Priority Tax Claims,
both of which are Unimpaired and deemed to accept the Plan, are not classified under the Plan.




                                                       -7-
38704988
           Case 3:16-bk-02232-PMG              Doc 83    Filed 05/15/19     Page 8 of 43




the Classes of Claims and Interests under the Plan and their respective voting rights in regard

to the Plan:

           Class                   Claims and Interests           Status          Voting Rights

                         Classified Claims and Interests against the Debtors

Class 1                       Priority Claims                 Unimpaired      Deemed to Accept

Class 2                       Unsecured Claims                Impaired        Entitled to Vote

Class 3                       PRXI Equity Interests           Impaired        Deemed to Reject

Class 4                       Subsidiary Equity Interests     Impaired        Deemed to Reject


           11.      In accordance with the foregoing classification of Claims and Interests, the

Plan provides for the following treatment of such Claims and Interests:

  Class               Claim / Interest                       Treatment of Claim / Interest

Class 1          Priority Claims                 Paid in full on the later of (1) the Effective Date or as
                                                 soon as reasonably practicable thereafter, and (2) for
                                                 Claims in Class 1 that were Disputed Claims and
                                                 thereafter became Allowed Priority Claims,
                                                 immediately following the date upon which such
                                                 Claims became Allowed Priority Claims, or as soon as
                                                 reasonably practicable thereafter.
Class 2          Unsecured Claims                As soon as is reasonably practicable following the
                                                 Effective Date, as determined by the Liquidating
                                                 Trustee in his or her sole discretion, and on each
                                                 Distribution Date thereafter, each Holder of an Allowed
                                                 Unsecured Claim shall receive its Pro Rata share of the
                                                 Net                 Distributable                 Assets.

Class 3          PRXI Equity Interests           Holders of PRXI Equity Interests shall not receive or
                                                 retain any property under the Plan, and on the Effective
                                                 Date such Equity Interests will be cancelled.

Class 4          Subsidiary Equity Interests     Holders of Subsidiary Equity Interests shall not receive
                                                 or retain any property under the Plan, and on the




                                                     -8-
38704988
           Case 3:16-bk-02232-PMG        Doc 83     Filed 05/15/19    Page 9 of 43




                                            Effective Date such Equity Interests will be cancelled.


           12.   Based on the foregoing (and as discussed in greater detail herein), the Debtors

are proposing to solicit votes to accept or reject the Plan from Holders of Class 2 Claims (i.e.,

Unsecured Claims) (the “Voting Class”). The Debtors are not proposing to solicit votes from

unclassified claimants or Holders of Claims and Interests in Classes 1, 3, or 4 (each a “Non-

Voting Class” and, collectively, the “Non-Voting Classes”).

           13.   If the Plan is approved, the Confirmation Order shall be deemed to authorize

the Debtors to take all actions as may be necessary or appropriate to effectuate any

transaction described in, approved by, or contemplated by the Plan. These transactions

summarized       above are described      in detail    in the Disclosure Statement,         filed

contemporaneously herewith.

I.         THE COURT SHOULD APPROVE THE DISCLOSURE STATEMENT ON A
           PRELIMINARY BASIS.

           A.    Preliminary Approval of the Disclosure Statement Is Warranted.

           14.   Pursuant to section 1125(b) of the Bankruptcy Code, a plan proponent

generally may not solicit the acceptance or rejection of a plan unless the disclosure statement

describing the plan has been approved as containing “adequate information.” 11 U.S.C. §

1125(b) (“An acceptance or rejection of a plan may not be solicited . . . unless . . . there is

transmitted . . . a written disclosure statement approved, after notice and a hearing, by the

court as containing adequate information.”). A court, however, may exercise its equitable

powers under section 105 of the Bankruptcy Code to approve a disclosure statement on a

preliminary basis (thereby permitting solicitation of the plan without a prior hearing) in the




                                                -9-
38704988
       Case 3:16-bk-02232-PMG           Doc 83     Filed 05/15/19     Page 10 of 43




interests of efficiency and frugality. See 11 U.S.C. § 105(d)(2)(vi) (“The court . . . may issue

an order . . . that . . . provides that the hearing on approval of the disclosure statement may be

combined with the hearing on confirmation of the plan.”).

           15.   Indeed, courts both within and outside of this Circuit routinely permit the

preliminary approval of a disclosure statement and resulting solicitation, while reserving final

approval until the confirmation hearing. See, e.g., In re Lighthouse Financial Grp., Inc., et

al. (Case No. 8:09-bk-20530-CPM) (Bankr. M.D. Fla. Jan. 29, 2010) (Doc. No. 173) (“The

Disclosure Statement is conditionally approved subject to the rights of parties to object as

described below.”); In re Luminent Mortgage Capital, Inc., et. al. (Case No. 08-21389-DK)

(Bankr. D. Md. May 15, 2019) (Doc. No. 538) (“The hearings to determine the adequacy of

the Disclosure Statement and to consider confirmation of the Plan will be held concurrently .

. .”); In re HIPCRICKET, INC. (Case No. 15-10104 (LSS)) (Bankr. D. Del., Mar. 31, 2015)

(Doc. No. 290) (“The Disclosure Statement is conditionally approved as containing adequate

information within the meaning of section 1125 of the Bankruptcy Code. Any objections to

the adequacy of the information contained in the Disclosure Statement are expressly reserved

for consideration at the Combined Hearing . . .”). See also In re Gulf Coast Oil Corp., 404

B.R. 407, 425 (Bankr. S.D. Tex. 2009) (“The Bankruptcy Code does not prohibit

simplification of procedures for debtors that are not small business debtors. In fact,

Bankruptcy Code § 105(d) [permits] . . . the court [to] issue such orders as are appropriate for

the expeditious and economical resolution of the case, including . . . an order providing for

combination of the hearing on the plan and disclosure statement.).




                                                - 10 -
38704988
       Case 3:16-bk-02232-PMG            Doc 83     Filed 05/15/19     Page 11 of 43




           16.   Here, the Debtors respectfully submit that preliminary approval of the

Disclosure Statement is both necessary and appropriate, for at least two reasons. First, as

this Court is aware, these Chapter 11 Cases have been pending for nearly three years –

which, among other things, has resulted in the buildup of a not-inconsiderable amount of

administrative expenses.      Preliminarily approving the Disclosure Statement and finally

determining its adequacy concurrently with Plan confirmation, however, would result in

substantial cost-savings for the Debtors and their estates, inuring to the benefit of the

Debtors’ Unsecured Creditors. Second, as set forth in greater detail immediately below, the

Disclosure Statement contains “adequate information” under Bankruptcy Code section

1125(a)(1), thereby satisfying the requirements of section 1125(b).                   Under these

circumstances, conditional approval of a disclosure statement is both warranted and proper.

See, e.g., Gulf Coast Oil, 404 B.R. at 425. Accordingly, the Disclosure Statement should be

preliminarily approved to expedite the confirmation process.

           B.    Standard for Approval of the Disclosure Statement.

           17.   Pursuant to section 1125 of the Bankruptcy Code, the proponent of a proposed

chapter 11 plan must provide “adequate information” regarding that plan to holders of

impaired claims and interests entitled to vote on the plan. 11 U.S.C. § 1125. Specifically,

section 1125(a)(1) of the Bankruptcy Code provides, in relevant part:

                 ‘[A]dequate information’ means information of a kind, and in
                 sufficient detail, as far as is reasonably practicable in light of
                 the nature and history of the debtor and the condition of the
                 debtor’s books and records, including a discussion of the
                 potential material Federal tax consequences of the plan to the
                 debtor, any successor to the debtor, and a hypothetical investor
                 typical of the holders of claims or interests in the case, that
                 would enable such a hypothetical investor of the relevant class




                                                 - 11 -
38704988
       Case 3:16-bk-02232-PMG          Doc 83     Filed 05/15/19    Page 12 of 43




                 to   make   an   informed     judgment    about    the   plan.

11 U.S.C. § 1125(a)(1).

           18.   The primary purpose of a disclosure statement is to provide all material

information that creditors and interest holders affected by a proposed plan need to make an

informed decision regarding whether to vote for the plan. M. Davis Mgmt. v. Zink (In re M.

Davis Mgmt.), Nos. 6:09-bk-02071-KSJ, 6:10-ap-00237-KSJ, 2011 Bankr. LEXIS 3068, at

*34 (Bankr. M.D. Fla. July 19, 2011) (“The purpose of the disclosure requirements in §§

1123 and 1125 is to allow creditors to cast an informed vote for or against a plan of

reorganization.”). See also Enron Corp. v. New Power Co. (In re New Power Co.), 438 F.3d

1113, 1118 (11th Cir. 2006) (quoting 11 U.S.C. § 1125(a)(1)). Accord, e.g., Nelson v.

Dalkon Shield Claimants Tr. (In re A.H. Robins Co.), No. 98-1080, 1998 U.S. App. LEXIS

21387, at *10 (4th Cir. Aug. 31, 1998) (stating that the purpose of the disclosure statement is

to provide “sufficient information to permit a reasonable, typical creditor to make an

informed judgment about the merits of the proposed plan.”); In re Monnier Bros., 755 F.2d

1336, 1342 (8th Cir. 1985) (“The primary purpose of a disclosure statement is to give the

creditors the information they need to decide whether to accept the plan.”).

           19.   “Adequate information” is a flexible standard based on the “particular

circumstances of the case.” Bank of the Ozarks v. Coastal Realty Inv., Inc. (In re Coastal

Realty Inv., Inc.), No. 12-20564, 2013 Bankr. LEXIS 197, at *14 (Bankr. S.D. Ga. Jan. 17,

2013) (internal citations and quotations omitted). See also Oneida Motor Freight, Inc. v.

United Jersey Bank, 848 F.2d 414, 417 (3d Cir. 1988) (“From the legislative history of §

1125 we discern that adequate information will be determined by the facts and circumstances




                                              - 12 -
38704988
       Case 3:16-bk-02232-PMG            Doc 83     Filed 05/15/19     Page 13 of 43




of each case.”).      In other words, whether a disclosure statement contains “adequate

information” within the meaning of Bankruptcy Code section 1125(a) “is to be determined

on a case-specific basis.” In re Copy Crafters Quickprint, Inc., 92 B.R. 973, 979 (Bankr.

N.D.N.Y. 1988) (citing H.R. Rep. No. 95-595 (1978)).

           20.   Thus, the determination of what constitutes “adequate information” for the

purposes of satisfying section 1125 of the Bankruptcy Code resides within the broad

discretion of the Bankruptcy Court. In re Howell, No. 09-91538, 2011 Bankr. LEXIS 1146,

at *2 (Bankr. N.D. Ga. Jan. 21, 2011) (“Beyond the statutory guidelines described in §

1125(a)(1), the decision to approve or reject a disclosure statement is within the discretion of

the bankruptcy court.”) (quoting In re El Comandante Management Co., LLC, 359 B.R. 410,

414 (Bankr. D. Puerto Rico 2006)). See also, e.g., Mabey v. Sw. Elec. Power Co. (In re

Cajun Elec. Power Coop., Inc.), 150 F.3d 503, 518 (5th Cir. 1998) (“The legislative history

of § 1125 indicates that, in determining what constitutes ‘adequate information’ with respect

to a particular disclosure statement, ‘both the kind and the form of information are left

essentially to the judicial discretion of the bankruptcy court.’”) (internal citations omitted).

           21.   To aid in the exercise of that discretion, courts have identified a number of

non-exclusive, non-exhaustive factors which “provide a useful starting point for the Court’s

analysis of the adequacy of the disclosure statement.” In re Metrocraft Pub. Servs., Inc., 39

B.R. 567, 568 (Bankr. N.D. Ga. 1984). These factors include:

                 (1) the events which led to the filing of a bankruptcy petition;
                 (2) a description of the available assets and their value; (3) the
                 anticipated future of the company; (4) the source of
                 information stated in the disclosure statement; (5) a disclaimer;
                 (6) the present condition of the debtor while in Chapter 11; (7)
                 the scheduled claims; (8) the estimated return to creditors




                                                 - 13 -
38704988
       Case 3:16-bk-02232-PMG             Doc 83     Filed 05/15/19      Page 14 of 43




                 under a Chapter 7 liquidation; (9) the accounting method
                 utilized to produce financial information and the name of the
                 accountants responsible for such information; (10) the future
                 management of the debtor; (11) the Chapter 11 plan or a
                 summary thereof; (12) the estimated administrative expenses,
                 including attorneys' and accountants' fees; (13) the
                 collectibility of accounts receivable; (14) financial information,
                 data, valuations or projections relevant to the creditors'
                 decision to accept or reject the Chapter 11 plan; (15)
                 information relevant to the risks posed to creditors under the
                 plan; (16) the actual or projected realizable value from
                 recovery of preferential or otherwise voidable transfers; (17)
                 litigation likely to arise in a nonbankruptcy context; (18) tax
                 attributes of the debtor; and (19) the relationship of the debtor
                 with                                                     affiliates.

Id.   See also In re U.S. Brass Corp., 194 B.R. 420, 424-25 (Bankr. E.D. Tex. 1996)

(identifying relevant factors); In re Scioto Valley Morg. Co., 88 B.R. 168-170-71 (Bankr.

S.D. Ohio 1988) (same). Although the factors are a useful tool, “[d]isclosure of all factors is

not necessary in every case.” Metrocraft, 39 B.R. at 568. See also In re Phx. Petroleum Co.,

278 B.R. 385, 393 (Bankr. E.D. Pa. 2001) (“Nonetheless, it is also well understood that

certain categories of information which may be necessary in one case may be omitted in

another; no one list of categories will apply in every case.”) (citing U.S. Brass Corp.).

           C.    The Disclosure Statement Contains Adequate Information in Accordance
                 with Section 1125 of the Bankruptcy Code.

           22.   Here, the Disclosure Statement provides “adequate information” to allow

Holders of Claims in the Voting Class to make informed decisions about whether to vote to

accept or reject the Plan.      Specifically, the Disclosure Statement contains a number of

categories of information that bankruptcy courts within and outside of this Circuit consider to

be representative of “adequate information,” including, without limitation:




                                                  - 14 -
38704988
        Case 3:16-bk-02232-PMG          Doc 83     Filed 05/15/19    Page 15 of 43




Category                  Description                                          Location in
                                                                               Disclosure
                                                                               Statement
Disclaimer                Disclaimer regarding the information contained in    Article I.A.
                          the Disclosure Statement.
Estimated                 The approximate amount of Administrative             Article I.D.
Administrative            Expense Claims (including Professional
Expenses                  Compensation Claims).
Debtors’ Corporate        An overview of the Debtors’ corporate history,       Article II.
History, Structure, and   business operations, organizational structure, and
Business Overview         capital structure.
Events Leading to the     An overview of the Debtors’ challenges with          Article II.F.
Chapter 11 Filings        respect to the New York Lease
Events of the Chapter     A summary of the main events in these Chapter 11     Article III.
11 Cases                  Cases.
A Description and         A summary of the Sale Proceeds available for         Article III.S.
Valuation of the          distribution
Assets Available
Future of Company          An explanation of the liquidation of the Debtors    Article VI.B., C.
                          pursuant to the Plan.
Summary of the Plan       Among other things, the classification and           Articles IV – VI.
                          treatment of Claims and Interests under the Plan
                          and the means for its implementation.
Confirmation of the       Confirmation procedures and statutory                Articles X; XII.
Plan                      requirements for Confirmation and Consummation
                          of the Plan, including a liquidation analysis.
Certain Tax Matters       A description of certain U.S. federal income tax     Article XII.
                          law consequences of the Plan.

            23.   Based on the foregoing, the Debtors submit that the Disclosure Statement

 complies with all aspects of section 1125 of the Bankruptcy Code and addresses the

 information set forth above in a manner that provides adequate information to Holders of

 Class 2 Claims entitled to vote to accept or reject the Plan. Accordingly, the Disclosure

 Statement contains “adequate information” within the meaning of Bankruptcy Code section

 1125(a)(1) and should, therefore, be approved on a preliminary basis.




                                                - 15 -
 38704988
       Case 3:16-bk-02232-PMG           Doc 83     Filed 05/15/19     Page 16 of 43




           D.    The Disclosure Statement Provides Sufficient Notice of Injunction,
                 Release, and Exculpation Provisions in the Plan.

           24.   In addition to compliance with Bankruptcy Code section 1125(a)(1), the

Disclosure Statement adheres to the notice provisions of Bankruptcy Rule 3016(c).

Bankruptcy Rule 3016(c) requires that, if a plan provides for an injunction against conduct

not otherwise enjoined under the Bankruptcy Code, the plan and disclosure statement must

describe, in specific and conspicuous language, the acts to be enjoined and the entities

subject to the injunction. FED. R. BANKR. P. 3016(c) (“ . . . the plan and disclosure statement

shall describe in specific and conspicuous language (bold, italic, or underlined text) all acts to

be enjoined and identify the entities that would be subject to the injunction.”).

           25.   Here, the Disclosure Statement (and Plan) complies in all respects with

Bankruptcy Rule 3016(c). Article XI.A. of the Disclosure Statement describes in detail the

entities subject to an injunction under the Plan and the acts that they are enjoined from

pursuing. Likewise, Article XI.B. of the Disclosure Statement describes in detail the entities

entitled to exculpation and release under the Plan. Each of the foregoing sections is set forth,

conspicuously, in bold text. Accordingly, the Debtors respectfully submit that the Disclosure

Statement complies with Bankruptcy Rule 3016(c) by specifically and conspicuously

describing the conduct and parties enjoined, released, or exculpated by the Plan and should,

therefore, be approved.




                                                - 16 -
38704988
        Case 3:16-bk-02232-PMG          Doc 83     Filed 05/15/19     Page 17 of 43




II.        THE COURT SHOULD APPROVE THE SOLICITATION AND VOTING
           PROCEDURES, INCLUDING THE VOTING AND TABULATION
           PROCEDURES, THE MATERIALS, AND THE TIMELINE FOR
           SOLICITING VOTES ON THE PLAN.

           A.    Procedures and Forms Applicable to Solicitation Process.

           26.   Bankruptcy Rule 3017(d) sets forth the materials that must be provided to

holders of claims and interests, as applicable, for the purpose of soliciting their votes and

providing adequate notice of the hearing on confirmation of a chapter 11 plan. Bankruptcy

Rule 3017(d) provides in relevant part that:

                 Upon approval of a disclosure statement – except to the extent
                 that the court orders otherwise with respect to one or more
                 unimpaired classes of creditors or equity security holders – the
                 debtor in possession, trustee, proponent of the plan, or clerk as
                 the court orders, shall mail to all creditors and equity security
                 holders, and in a chapter 11 reorganization case shall transmit
                 to the United States trustee,
                         (1)    the plan or a court-approved summary of the
plan;
                        (2)      the disclosure statement approved by the court;
                        (3)      notice of the time within which acceptances and
                                 rejections of such plan may be filed; and
                         (4)     any other information as the court may direct,
                                 including any court opinion approving the
                                 disclosure statement or a court-approved
                                 summary of the opinion.
                 In addition, notice of the time fixed for filing objections and
                 the hearing on confirmation shall be mailed to all creditors and
                 equity security holders in accordance with Rule 2002(b), and a
                 form of ballot conforming to the appropriate Official Form
                 shall be mailed to creditors and equity security holders entitled
                 to vote on the plan.

FED. R. BANKR. P. 3017(d).




                                                - 17 -
38704988
       Case 3:16-bk-02232-PMG          Doc 83    Filed 05/15/19     Page 18 of 43




           27.   In accordance with Bankruptcy Rules 2002(b) and 3017(d) and in light of the

circumstances of these Chapter 11 Cases, the Debtors propose to distribute solicitation and

notice materials as follows:

                 1.     Distribution and Form of Notice of Combined Hearing

           28.   On or before the Solicitation Deadline, the Debtors will serve the Combined

Hearing Notice on all known Holders of Claims and Interests and all parties required to be

notified under Rule 2002 of the Bankruptcy Rules (the “2002 List”) as of the Voting Record

Date (regardless of whether such parties are entitled to vote on the Plan). The Combined

Hearing Notice will include the following: (a) instructions as to how to view or obtain copies

of the Disclosure Statement (including the Plan and other exhibits thereto), the Order, and all

other materials in the Solicitation Package (excluding the Ballot) from the Debtors and/or the

Bankruptcy Court’s website via PACER; (b) a disclosure regarding the settlement, release,

exculpation, and injunction language set forth in the Disclosure Statement and Plan; (c)

notice to all counterparties to Executory Contracts and Unexpired Leases that all such

Executory Contracts and Unexpired Leases not previously assumed and assigned by the

Debtors will be rejected under the Plan; (d) notice of the Disclosure Statement Objection

Deadline and Plan Objection Deadline; (e) notice of the Combined Hearing Date; and (f)

information related thereto.

           29.   The Combined Hearing Notice will provide all parties in interest with

sufficient notice of, among other things, the Disclosure Statement Objection Deadline, Plan

Objection Deadline, and the Combined Hearing as required by Bankruptcy Rules 2002(b)

and 3017(d). Additionally, the Combined Hearing Notice provides the counterparties to




                                              - 18 -
38704988
       Case 3:16-bk-02232-PMG           Doc 83      Filed 05/15/19    Page 19 of 43




rejected Executory Contracts and Unexpired Leases with sufficient notice of the rejection

thereof, along with instructions on how to obtain a Ballot to vote on the Plan. Accordingly,

the Debtors respectfully submit that the Combined Hearing Notice is adequate under

Bankruptcy Rules 2002(b) and 3017(d) and should, therefore, be approved.

                 2.     Distribution and Form of Solicitation Packages.

           30.   On or before the Solicitation Deadline, the Debtors will distribute or cause to

be distributed the Solicitation Packages by first-class U.S. mail to Holders of Class 2 Claims

allowed to vote on the Plan as well as Rejection Claimants (as defined below).            Each

Solicitation Package will include the following materials:

                 (a)    a copy of the Solicitation and Voting Procedures;

                 (b)    the Order (without exhibits except as set forth herein);

                 (c)    the Combined Hearing Notice;

                 (d)    the Disclosure Statement;

                 (e)    the Plan (as Exhibit • to the Disclosure Statement);

                 (f)    a Class 2 Ballot; and

                 (g)    such other information as the Bankruptcy Court may direct or approve.

These materials will provide the Rejection Claimants and Holders of Class 2 Claims allowed

to vote on the Plan with the information they need to make informed decisions with respect

to how to vote to accept or reject the Plan.

           31.   Concurrently with providing the Solicitation Packages to the Voting Class, the

Debtors shall distribute or cause to be distributed a complete Solicitation Package (excluding

the Ballot) to (a) the Office of the United States Trustee for the Middle District of Florida




                                                - 19 -
38704988
       Case 3:16-bk-02232-PMG          Doc 83    Filed 05/15/19      Page 20 of 43




and (b) to the 2002 List as of the Voting Record Date. The Debtors believe that the

Solicitation Packages (and the proposed distribution thereof) comply in all respects with

Bankruptcy Rule 3017(d) and should, therefore, be approved.

                 3.    Distribution and Form of Non-Voting Status Notices.

           32.   Under the Plan and relevant provisions of the Bankruptcy Code, the Non-

Voting Classes are not entitled vote to accept or reject the Plan. Thus, distribution of

Solicitation Packages to members of the Non-Voting Classes would deplete estate resources

unnecessarily and to the detriment of Unsecured Creditors. To avoid this result, the Debtors

propose to distribute to the Non-Voting Classes the following Non-Voting Status Notices in

lieu of the Solicitation Packages:

       Name                    Class                  Status                 Treatment

Administrative                                  Unimpaired –           In     lieu    of      a
Expense Claims                                  Conclusively           Solicitation Package,
                      N/A (Unclassified)        Presumed to Accept     will receive (a) a
Priority Tax                                                           notice, substantially in
Claims                                                                 the form attached to
                                                                       the Order as Schedule
                                                                       3    and     (b)     the
                                                                       Combined       Hearing
                                                                       Notice.
Priority Claims       1                         Unimpaired –           In     lieu    of      a
                                                Conclusively           Solicitation Package,
                                                Presumed to Accept     will receive (a) a
                                                                       notice, substantially in
                                                                       the form attached to
                                                                       the Order as Schedule
                                                                       3    and     (b)     the
                                                                       Combined       Hearing
                                                                       Notice.
PRXI Equity           3                         Impaired – Deemed      In     lieu    of      a
Interests                                       to Reject              Solicitation Package,
                                                                       will receive (a) a
                                                                       notice, substantially in




                                             - 20 -
38704988
       Case 3:16-bk-02232-PMG           Doc 83        Filed 05/15/19     Page 21 of 43




                                                                            the form attached to
                                                                            the Order as Schedule
                                                                            4    and     (b)     the
                                                                            Combined       Hearing
                                                                            Notice.
Subsidiary Equity      4                             Impaired – Deemed      In     lieu    of      a
Interests                                            to Reject              Solicitation Package,
                                                                            will receive (a) a
                                                                            notice, substantially in
                                                                            the form attached to
                                                                            the Order as Schedule
                                                                            4    and     (b)     the
                                                                            Combined       Hearing
                                                                            Notice.
Disputed Claims        N/A (Unclassified)            Not Entitled to Vote   In     lieu    of      a
                                                                            Solicitation Package,
                                                                            will receive (a) a
                                                                            notice, substantially in
                                                                            the form attached to
                                                                            the Order as Schedule
                                                                            5    and     (b)     the
                                                                            Combined       Hearing
                                                                            Notice.


           33.   The contents of and proposed distribution scheme for each of the Non-Voting

Status Notices are set forth in detail as follows:

                        a.     Deemed Accepting.

           34.   Under the Plan, Administrative Expense Claims and Priority Tax Claims are

unclassified claims that are treated in accordance with Bankruptcy Code section 1129(a)(9)

and are not, therefore, entitled to vote on the Plan. Additionally, other (non-tax) Priority

Claims in Class 1 are not entitled to vote on the Plan because the Plan proposes to treat such

Class 1 Claims as Unimpaired. See 11 U.S.C. § 1126(f) (“a class that is not impaired . . . [is]

conclusively presumed to have accepted the plan.”).




                                                - 21 -
38704988
       Case 3:16-bk-02232-PMG           Doc 83      Filed 05/15/19   Page 22 of 43




           35.   Bankruptcy Rule 3017(d) permits a bankruptcy court to order that the

disclosure statement and plan need not be mailed to any unimpaired class and to approve

instead the mailing of a “notice that the class is designated in the plan as unimpaired and

notice of the name and address from whom the plan or summary of the plan and disclosure

statement may be obtained upon request and at the plan proponent’s expense, [and] notice of

the time fixed for filing objections to and the hearing on confirmation.” FED. R. BANK. P.

3017(d).

           36.   In accordance with Bankruptcy Rule 3017(d), the Debtors do not intend to

distribute the Solicitation Package to holders of Administrative Expense Claims, Priority Tax

Claims, or Priority Claims (collectively, the “Unimpaired Holders”). Instead, the Debtors

propose to distribute to the Unimpaired Holders, by first-class U.S. Mail, the following

materials in lieu of the Solicitation Package:

                 (a)   a notice substantially in the form attached to the Order as Schedule 3
                       (the “Deemed Accepting Notice”), and

                 (b)   the Combined Hearing Notice.

Among other things, the Deemed Accepting Notice summarizes the treatment provisions of

the Plan as applicable to the Classes of Claims held by the Unimpaired Holders. Together

with the Combined Hearing Notice, the Deemed Accepting Notice provides the Unimpaired

Holders with all necessary information with respect to the Plan, Disclosure Statement, and

Combined Hearing.

           37.   The Debtors believe that distributing the Deemed Accepting Notice (and

Combined Hearing Notice) as described above satisfies the requirements of Bankruptcy Rule

3017(d) with respect to the Unimpaired Holders. The Debtors, therefore, request that the




                                                 - 22 -
38704988
       Case 3:16-bk-02232-PMG         Doc 83      Filed 05/15/19   Page 23 of 43




Bankruptcy Court approve the form of the Deemed Accepting Notice and its distribution

(with the Combined Hearing Notice) to the Unimpaired Holders in lieu of the Solicitation

Package.

                       b.     Deemed Rejecting.

           38.   Under the Plan, holders of PRXI Equity Interests (Class 3) and Subsidiary

Equity Interests (Class 4) (the “Deemed Rejecting Holders”) will not receive a distribution

from or retain any claim against or interest in the Debtors. Accordingly, the Deemed

Rejecting Holders are not entitled to vote on the Plan because they are conclusively deemed

to have rejected it. See 11 U.S.C. § 1126(g) (“[A] class is deemed not to have accepted a

plan if . . . [they do not] receive or retain any property under the plan on account of such

claims or interests.”). Thus, solicitation of votes on the Plan from the Deemed Rejecting

Holders is unnecessary.

           39.   In this situation, a court may waive the solicitation requirements under

Bankruptcy Rule 3017(d) for impaired creditors (or interest holders) who are deemed to

reject a plan pursuant to Bankruptcy Code section 1126(g). See, e.g., In re Gen. Growth

Props., No. 09-11977 (ALG), 2010 Bankr. LEXIS 3190, at *18 (Bankr. S.D.N.Y. Aug. 27,

2010) (“Debtors are not required to distribute Ballots, the Disclosure Statement, the Plan,

and/or this Disclosure Statement Order to holders of Claims against or Interests in the Plan

Debtors within a Class under the Plan that is deemed to accept or reject the plan pursuant to

section 1126(f) and (g) of the Bankruptcy Code.”) (emphasis supplied). See also In re Winn-

Dixie Stores, Inc., et al. (Case No. 05-03817-3F1) (Bankr. M.D. Fla. Aug. 4, 2006) (Doc No.




                                             - 23 -
38704988
       Case 3:16-bk-02232-PMG           Doc 83    Filed 05/15/19     Page 24 of 43




9920) at ¶ 14 (waiving requirement to distribute solicitation materials to deemed rejecting

classes).

           40.     Accordingly, the Debtors do not intend to distribute the Solicitation

Package to the Deemed Rejecting Holders. Instead, the Debtors propose to distribute to the

Deemed Rejecting Holders, by first-class U.S. Mail, the following materials in lieu of the

Solicitation Package:

                 (a)    a notice, substantially in the form attached to the Order as Schedule 4
                        (the “Deemed Rejecting Notice”), and

                 (b)    the Combined Hearing Notice.

The Deemed Rejecting Notice summarizes the treatment provisions of the Plan that apply to

the Classes of Interests held by the Deemed Rejecting Holders. Together with the Combined

Hearing Notice, the Deemed Accepting Notice provides the Deemed Rejecting Holders with

all necessary information with respect to the Plan, Disclosure Statement, and Combined

Hearing.

           41.   The Debtors, therefore, request that the Bankruptcy Court waive the

requirements of Bankruptcy Rule 3017(d) as they may apply to Deemed Rejecting Holders,

approve the form of the Deemed Rejecting Notice, and authorize the Debtors to distribute the

Deemed Rejecting Notice (with the Combined Hearing Notice) to the Deemed Rejecting

Holders in lieu of the Solicitation Package.

                        c.     Disputed Claims.

           42.   Pursuant to Bankruptcy Code Section 1126(a), only holders of allowed claims

or interests are entitled to vote to accept or reject a plan. See 11 U.S.C. § 1126(a) (“The

holder of a claim or interest allowed under section 502 of this title may accept or reject a




                                               - 24 -
38704988
        Case 3:16-bk-02232-PMG                Doc 83       Filed 05/15/19         Page 25 of 43




plan.”). Accordingly, the Debtors propose that any Holder of a Class 2 Claim whose Claim

is (a) asserted as wholly unliquidated or wholly contingent; (b) asserted in an untimely Proof

of Claim (unless allowed as timely prior to the Voting Record Date); (c) asserted in a Proof

of Claim as to which an objection to the entirety of the Claim is pending as of the Voting

Record Date; or (d) listed in the Schedules as unliquidated, contingent, or disputed

(collectively, the “Disputed Claimants”) not be permitted to vote on the Plan except as

otherwise provided herein. 8 Specifically, the Debtors propose that all Holders (or potential

Holders) of Claims that will or may arise due to the rejection of Executory Contracts and

Unexpired Leases pursuant to §§ 9.1 and 9.2 of the Plan (collectively, the “Rejection

Claimants”) be allowed to vote to accept or reject the Plan through the submission of a Class

2 Ballot on or before the Voting Deadline; provided that the amount of such claim will be

allowed, solely for voting purposes, in the amount of $1.00.9

           43.    Because the Disputed Claimants are not entitled to vote on the Plan, the

Debtors do not intend to distribute to the Disputed Claimants the Solicitation Packages.

Instead, the Debtors propose to distribute to the Disputed Claimants the following materials

in lieu of the Solicitation Package:

                  (a)      a notice, substantially in the form attached to the Order as Schedule 5
                           (the “Notice of Disputed Claim Status”), and

                  (b)      the Combined Hearing Notice.

8
  The Holder of any Class 2 Claim that is (or is asserted to be) partly contingent, unliquidated, or disputed will
receive a Solicitation Package and be permitted to vote the amount of the Claim that is fixed or undisputed,
subject to the right of the Holder to ask the Court to temporarily allow the Claim in a higher amount of voting
purposes.
9
  For the avoidance of doubt, the allowed amount of $1.00 shall not (y) be binding on the Debtors, the
Liquidating Trustee, or any other party in interest for any purpose other than voting (specifically including, but
not limited to, for allowance and distribution under the Plan) or (z) excuse the Rejection Claimants from timely
filing a Proof of Claim by the Rejection Objection Deadline.




                                                       - 25 -
38704988
       Case 3:16-bk-02232-PMG                 Doc 83      Filed 05/15/19        Page 26 of 43




The Notice of Disputed Claim Status, among other things, informs the Disputed Claimants

that their Claims have been designated as contingent, unliquidated, or disputed or are the

subject of a pending objection. The Notice of Disputed Claim Status also informs the

Disputed Claimants that, absent the occurrence of a Resolution Event (as defined therein) by

the deadline described below, they are precluded from submitting a vote with respect to their

contingent, unliquidated, or disputed Claim.                The Debtors, therefore, request that the

Bankruptcy Court approve the form of the Notice of Disputed Claim Status and authorize the

Debtors to distribute the Notice of Disputed Claim Status (with the Combined Hearing

Notice) to the Disputed Claimants in lieu of the Solicitation Package.

           44.   The Debtors further request that the Bankruptcy Court fix the date that is two

business days prior to the Voting Deadline as the deadline for the occurrence of a Resolution

Event (as defined in the Notice of Disputed Claim Status).                     Among other things, this

procedure will help ensure an efficient tabulation of Ballots to be completed accurately by

the Combined Hearing. 10

                 4.       No Notice or Transmittal Necessary.

           45.   The Debtors propose that no Solicitation Packages or any other notices or

materials need be transmitted to Holders of Claims that have already been paid in full during

these Chapter 11 Cases or that are authorized to be paid in full in the ordinary course of

business pursuant to orders previously entered by this Court, as such Holders do not properly


10
   Nothing in these procedures is intended to affect the Debtors’ right (or the right of any other party, if
applicable) to object to any Proof of Claim filed after the Voting Record Date. With respect to any such
objection, the Debtors reserve the right to request, on notice, that any vote cast by the Holder of the disputed
claim be disallowed and not counted in determining whether the requirements of Bankruptcy Code section
1126(c) have been met.




                                                      - 26 -
38704988
       Case 3:16-bk-02232-PMG           Doc 83     Filed 05/15/19   Page 27 of 43




have a Claim against the Debtors or their estates. Accordingly, and to the extent necessary,

the Debtors request authority to refrain from distributing any Solicitation Packages or other

solicitation materials to all such Holders.

           B.    The Court Should Approve the Solicitation Packages and Non-Voting
                 Status Notices.

           46.   In light of the circumstances of these Chapter 11 Cases, the Debtors

respectfully submit that the Solicitation Packages and Notices of Non-Voting Status are fair

and reasonable and are designed to provide adequate notice in accordance with the

Bankruptcy Code and Bankruptcy Rules and, thus, should be approved.

           C.    Approval of Dates, Procedures, and Forms Applicable to Voting Process.

                 1.     Use of Clerk’s Office

           47.   Local Rule 3018-1(b) provides that ballots “may be filed in paper with the

Court, or may be electronically filed with the Clerk’s Office via the Chapter 11 eBallot

hyperlink on the Court’s website.” Local Rule 3018-1(b). Consistent with Local Rule 3018-

1(b), the Debtors propose to designate the Clerk’s Office to receive all Ballots cast on the

Plan. For the avoidance of doubt, the Clerk’s Office will be responsible only for receiving

the Ballots cast on the Plan; the Debtors will solicit votes on and provide notice of the Plan

(including by mailing the Solicitation Packages and other materials set forth herein) and will

submit to the Bankruptcy Court the Voting Report in accordance with Local Rule 3018-1(d).

Accordingly, and to the extent necessary, the Debtors request authority to utilize the Clerk’s

Office to receive Ballots and to require that all Ballots to be submitted to the Clerk’s Office

in accordance with Local Rule 3018-1(b) and (d).




                                                - 27 -
38704988
          Case 3:16-bk-02232-PMG                Doc 83       Filed 05/15/19         Page 28 of 43




                    2.       Form of Ballot and Distribution Thereof

           48.      Bankruptcy Rule 3017(d) provides that ballots for accepting or rejecting a

plan of reorganization should conform substantially to Official Form No. B 314. See FED. R.

BANKR. P. 3017(d) (“[A] form of ballot conforming to the appropriate Official Form shall be

mailed to creditors and equity security holders entitled to vote on the plan.”). However,

Bankruptcy Rule 9009 permits alteration of the Official Forms if, among other things, the

“national instructions for a particular Official Form” so provide. FED. R. BANK. P. 9009(a).

Pursuant to the National Instructions, alternations to the ballot form (Official Form No.

B314) are permitted.

           49.      Here, the Ballot attached as Schedule 2 to the Order is derived from Official

Form No. B 314 but includes modifications necessary to address and comply with Local Rule

3018-1(a). Among other things, Local Rule 3018-1(a) requires that ballots to be distributed

“include both the Court’s physical address and information regarding the Chapter 11 eBallot

hyperlink on the Court’s website.”                Local Rule 3018-1(a).           Thus, the Ballot includes

nonstandard language explaining how it may be cast electronically (via eBallot) or physically

(by timely delivery to the Clerk’s Office) in accordance with the Local Rule. The Ballot also

includes minor wording and structural changes for clarity and readability. 11 Accordingly, the

Debtors request that the Court approve the Debtors’ changes to Official Form No. B314 and

further approve the Ballot for use with respect to solicitation of votes on the Plan.




11
     For example, the Ballot explains that Class 2 is the only voting Class and defines “Voting Deadline.”




                                                         - 28 -
38704988
       Case 3:16-bk-02232-PMG           Doc 83    Filed 05/15/19     Page 29 of 43




                 3.     Setting the Voting Record Date

           50.   Bankruptcy Rule 3017(d) provides that, for the purposes of soliciting votes in

connection with the confirmation of a plan, “creditors and equity security holders shall

include holders of stocks, bonds, debentures, notes, and other securities of record on the date

the order approving the disclosure statement is entered or another date fixed by the

Bankruptcy Court, for cause, after notice and a hearing.” FED. R. BANKR. P. 3017(d).

Bankruptcy Rule 3018(a) contains a similar provision regarding determination of the record

date for voting purposes. See generally FED. R. BANKR. P. 3018(a).

           51.   Accordingly, the Debtors request that the Bankruptcy Court exercise its

authority under Bankruptcy Rules 3017(d) and 3018(a) to establish [•] as the Voting Record

Date. Setting the Voting Record Date will enable the Debtors to timely determine: (a) the

Holders of Claims and Interests entitled to receive Non-Voting Status Notices; (b) the

Holders of Class 2 Claims entitled to receive a Solicitation Package and to vote to accept or

reject the Plan; and (c) whether Claims have been properly transferred to an assignee

pursuant to Bankruptcy Rule 3001(e) such that the assignee can vote as the holder of such

Claim.

           52.    Moreover, the Debtors propose that, with respect to any transferred Claim,

the transferee shall be entitled to receive a Solicitation Package and, if the Holder of such

Claim is entitled to vote with respect to the Plan, cast a Ballot on account of such Claim only

if all actions necessary to effectuate the transfer to the Claim pursuant to Bankruptcy Rule

3001(e) have been completed by the Voting Record Date. In the event a Claim is transferred




                                               - 29 -
38704988
       Case 3:16-bk-02232-PMG          Doc 83     Filed 05/15/19     Page 30 of 43




after the Voting Record Date, the transferee of such Claim should be bound by any vote on

the Plan made by the Holder of such Claim as of the Voting Record Date.

           53.   Approval of the Voting Record Date and the procedures with respect to

transferred Claims will, among other things, establish a straightforward solicitation process.

Accordingly, the Debtors request approval of the Voting Record Date and the procedures

with respect to transferred Claims.

                 4.     Establishing the Voting Deadline

           54.   Bankruptcy Rule 3017(c) provides that the Bankruptcy Court shall fix a time

within which the holders of claims or interests may accept or reject a plan of reorganization.

See FED. R. BANKR. P. 3017(c). Accordingly, the Debtors request that the Bankruptcy Court

establish [•] as the Voting Deadline. For the avoidance of doubt, the Debtors request that the

Banrkuptcy Court require that the Voting Class (Holders of Class 2 Claims entitled to vote to

accept or reject the Plan) complete, execute, and return their Ballots so that they are actually

received by the Clerk’s Office on or before the Voting Deadline. The proposed solicitation

period will afford the Voting Class sufficient time with which to review and analyze the

Solicitation Packages and analyze such materials and subsequently make an informed

decision as to whether to vote to accept or reject the Plan before the Voting Deadline. Thus,

the Debtors submit that this solicitation period is sufficient, and the Voting Deadline should

be approved.

           D.    Approval of Procedures for Vote Tabulation.

           55.   Section 1126(c) of the Bankruptcy Code provides that:

                 A class of claims has accepted a plan if such plan has been
                 accepted by creditors, other than any entity designated under




                                               - 30 -
38704988
       Case 3:16-bk-02232-PMG            Doc 83    Filed 05/15/19      Page 31 of 43




                 section (e) of this section, that hold at least two-thirds in
                 amount and more than one-half in number of the allowed
                 claims of such class held by creditors, other than any entity
                 designated under subsection (e) of this section, that have
                 accepted or rejected such plan.

11 U.S.C. § 1126(c). Additionally, Bankruptcy Rule 3018(c) provides, in relevant part, that

“[a]n acceptance or rejection [of a plan] shall be in writing, identify the plan or plans

accepted or rejected, [and] be signed by the creditor or equity security holder or an

authorized agent . . . .” FED. R. BANKR. P. 3018(c). Consistent with these requirements, the

Debtors propose to use the Solicitation and Voting Procedures, which set forth specific

voting and tabulation requirements and processes, including:

                 1.     Votes Counted.

           56.   Subject to paragraph 57 below, the Debtors propose that any Ballot that is

timely received, that contains sufficient information to permit the identification of the

claimant, and that is cast as an acceptance or rejection of the Plan will be counted and will be

deemed to be cast as an acceptance or rejection, as the case may be, of the Plan.

                 2.     Votes Not Counted.

           57.   The Debtors further propose that the following Ballots not be counted or

considered for any purpose in determining whether the Plan has been accepted or rejected:

                 (a)    any Ballot received after the Voting Deadline (unless the Debtors have
                        granted an extension of the Voting Deadline);

                 (b)    any Ballot that is illegible, unsigned, or otherwise contains insufficient
                        information to permit the identification of the claimant (including, but
                        not limited to, any Ballot that fails to indicate the fiduciary or
                        representative capacity of the signatory, if applicable);

                 (c)    any Ballot cast by a person or entity that does not hold a Class 2
                        Claim;




                                                - 31 -
38704988
       Case 3:16-bk-02232-PMG          Doc 83     Filed 05/15/19    Page 32 of 43




                 (d)    any Ballot cast for a Claim designated as unliquidated, contingent, or
                        disputed, or as zero or unknown in amount (except for the Ballots cast
                        by Rejection Claimants) and for which no timely Resolution Event has
                        occurred;

                 (e)    any Ballot not marked to accept or reject the Plan or marked to both
                        accept and reject the Plan;

                 (f)    any duplicate Ballots, with one electing acceptance and the other
                        electing rejection unless the later Ballot is explicitly designated as
                        amending the prior one; or

                 (g)    any other Ballot not cast in accordance with the Solicitation and
                        Voting Procedures.

           58.   The Debtors respectfully submit that the procedures set forth herein (and in

greater detail in the Solicitation and Voting Procedures) provide for a fair and equitable

voting process in light of the circumstances involved and should be approved.

III.       THE COURT SHOULD APPROVE THE PROCEDURES FOR CONFIRMING
           THE PLAN AND FINALLY APPROVING THE DISCLOSURE STATEMENT.

           A.    The Court Should Approve the Combined Hearing Date.

           59.   Section 1125(b) of the Bankruptcy Code provides that a disclosure statement

must be approved as containing adequate information after a notice and hearing. 11 U.S.C. §

1125(b). Likewise, section 1128 of the Bankruptcy Code provides that a court shall hold a

hearing on confirmation of a plan and provides that parties in interest can object to

confirmation. See generally 11 U.S.C. § 1128. Accordingly, Bankruptcy Rule 3017(a) and

(c) provide for the Court to fix a date certain for the hearing to determine approval of the

disclosure statement and confirmation of the plan. See FED. R. BANKR. P. 3017(a), (c). As a

general matter, Bankruptcy Rule 2002(b) requires 28 days’ notice of the hearing to consider

confirmation of a chapter 11 plan. FED. R. BANKR. P. 2002(b)(2).




                                               - 32 -
38704988
       Case 3:16-bk-02232-PMG            Doc 83   Filed 05/15/19   Page 33 of 43




           60.   In accordance with Bankruptcy Rules 2002(b) and 3017(a) and (c) and

sections 1125(b) and 1128 of the Bankruptcy Code, the Debtors request that the Bankruptcy

Court establish [•] as the Combined Hearing. The Debtors further request permission to

continue the Combined Hearing from time to time without further notice to parties in interest

other than such adjournment announced in court and/or a notice of adjournment filed with the

Bankruptcy Court and served on the 2002 List.

           B.    The Court Should Approve the Procedures for Filing Objections to the
                 Plan and Disclosure Statement.

           61.   Pursuant to Bankruptcy Rule 3020(b)(1), objections to confirmation of a plan

must be filed and served “within a time fixed by the court.” FED. R. BANKR. P. 3020(b)(1).

Likewise, objections to a disclosure statement must be filed and served by a date “as the

court may fix.” FED. R. BANKR. P. 3017(a). Accordingly, the Debtors request that the Court

establish [•] as the Disclosure Statement Objection Deadline and [•] as the Plan Objection

Deadline.

           62.   The Debtors also request that the Bankruptcy Court direct the manner in

which parties in interest may object to confirmation of the Plan or to the adequacy of the

Disclosure Statement. Specifically, and as set forth in the Combined Hearing Notice, the

Debtors propose that objections to the Disclosure Statement, confirmation of the Plan, or

requests for modification to the Plan, if any, must:

                 (a)    be in writing;

                 (b)    conform to the Bankruptcy Rules, the Local Bankruptcy Rules, and
                        any orders of the Bankruptcy Court;




                                               - 33 -
38704988
       Case 3:16-bk-02232-PMG           Doc 83     Filed 05/15/19     Page 34 of 43




                 (c)    state, with particularity, the legal and factual basis for the objection
                        and, if practicable, a proposed modification to the Plan (or related
                        materials) that would resolve such objection; and

                 (d)    be filed with the Bankruptcy Court (contemporaneously with proof of
                        service) so as to be actually received and served upon the applicable
                        notice parties on or before the Plan Objection Deadline or Disclosure
                        Statement Objection Deadline, as applicable.

           63.   Finally, the Debtors propose that they (and other parties supporting the Plan

and Disclosure Statement) be permitted to file a reply to objections to the Disclosure

Statement and/or Plan confirmation, if any, and a memorandum in support of the adequacy of

the Disclosure Statement and/or confirmation of the Plan, if necessary, by [•].

           64.   The Debtors submit that the Disclosure Statement Objection Deadline, Plan

Objection Deadline, and the Confirmation Brief Deadline afford the Bankruptcy Court, the

Debtors, and all other parties in interest reasonable time to consider the Disclosure

Statement, the Plan, and any objections or proposed modifications thereto prior to the

Combined Hearing. Accordingly, the Debtors request approval of the Disclosure Statement

Objection Deadline, Plan Objection Deadline, and Confirmation Brief Deadline.

                         NON-SUBSTANTIVE MODIFICATIONS

           65.   The Debtors request authorization to make non-substantive changes to the

Disclosure Statement, Disclosure Statement Hearing Notice, Plan, Combined Hearing

Notice, Solicitation Packages, Non-Voting Status Notices, Ballots, Solicitation and Voting

Procedures, Plan Supplement Notice, and related documents without further order of the

Court, including changes to correct typographical and grammatical errors, if any, and to

make conforming changes to the Disclosure Statement, the Plan, and any other materials in

the Solicitation Packages (or other materials) before distribution.




                                               - 34 -
38704988
       Case 3:16-bk-02232-PMG           Doc 83     Filed 05/15/19     Page 35 of 43




                                           NOTICE

           66.   The Debtors will provide notice of this Motion via first class mail and/or

email, as applicable, to: (a) the Office of the United States Trustee for the Middle District of

Florida (Attn: Miriam Suarez, Esq.); (b) counsel to the Creditors’ Committee, Storch Amini

PC (Attn: Jeff Chubak, Esq.); (c) counsel to Premier Acquisition, Greenberg Traurig, LLP

(Attn: Scott Grossman, Esq.) & Bracewell LLP (Attn: Jen Feldsher, Esq.); (d) the Securities

and Exchange Commission; (e) the Internal Revenue Service; and (f) any other party that has

requested notice pursuant to Bankruptcy Rule 2002. The Debtors submit that, in light of the

nature of the relief requested, no other or further notice need be given.

                                    NO PRIOR REQUEST

           67.   No prior request for the relief sought in this Motion has been made to this or

any other court.



           WHEREFORE, the Debtors respectfully request that the Court enter the Order

granting the relief requested herein and such other and further relief as is just and proper.



                                 [Signature on following page]




                                                - 35 -
38704988
       Case 3:16-bk-02232-PMG   Doc 83   Filed 05/15/19      Page 36 of 43




Dated:      May 15, 2019                  NELSON MULLINS RILEY &
                                          SCARBOROUGH LLP


                                          By: /s/ Daniel F. Blanks
                                               Daniel F. Blanks, FL Bar No. 88957
                                              Lee D. Wedekind, III, FL Bar No. 670588
                                              50 N. Laura Street
                                              Suite 4100
                                              Jacksonville, FL 32202
                                              Telephone: 904.665.3656
                                              Facsimile: 904.665.3699

                                          Co-Counsel for Debtors and Debtors in
                                          Possession

                                         -and-


                                                 TROUTMAN SANDERS LLP
                                                 Harris B. Winsberg (FL Bar No. 0127190)
                                                 Matthew R. Brooks (GA Bar No. 378018)
                                                 Bank of America Plaza
                                                 600 Peachtree Street NE
                                                 Suite 3000
                                                 Atlanta, GA 30308-2216
                                                 Telephone: 404.885.3000
                                                 Facsimile: 404.885.3900

                                          Counsel for Debtors and Debtors in
                                          Possession




                                     - 36 -
38704988
       Case 3:16-bk-02232-PMG         Doc 83   Filed 05/15/19   Page 37 of 43




                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically
filed with the Clerk of the Court using CM/ECF on May 15, 2019. I also certify that the
foregoing document is being served this day on the following counsel of record via
transmission of Electronic Filing generated by CM/ECF:

Jay B. Verona, Esq.                        Jill E. Kelso, Esq.
Shumaker, Loop & Kendrick, LLP             Miriam G. Suarez, Esq.
101 E. Kennedy Blvd., Suite 2800           Office of the United States Trustee
Tampa, FL 33602                            400 W. Washington Street, Suite 1100
(813) 229-7600                             Orlando FL 32801
jverona@slk-law.com                        (407) 648-6301 ext. 137
Attorneys for George F. Eyde               jill.kelso@usdoj.gov
Orlando, LLC and Louis J. Eyde             Miriam.g.suarez@usdoj.gov
Orlando, LLC                               Attorneys for Guy G. Gebhardt,
                                           Acting U.S. Trustee for Region 21

Scott M. Grossman, Esq.                    Ari Newman, Esq.
Greenberg Traurig                          Greenberg Traurig, P.A.
401 East Las Olas Boulevard, Suite 2000    333 S.E. 2nd Avenue, Suite 4400
Fort Lauderdale, FL 33301                  Miami, FL 33131
(954) 768-5212                             (305) 579-0500
grossmansm@gtlaw.com                       newmanar@gtlaw.com
Attorneys for Lang Feng, Haiping Zou,      Attorneys for Lang Feng, Haiping Zou,
Jihe Zhang, High Nature Holdings           Jihe Zhang, and High Nature Holdings
Limited and PacBridge Capital Partners     Limited
(HK) Ltd.

Jason B. Burnett, Esq.                     Andrew T. Jenkins, Esq.
GrayRobinson, P.A.                         Bush Ross, P.A.
50 N. Laura Street, Suite 1100             P.O. Box 3913
Jacksonville, FL 32202                     Tampa, FL 33601-3913
(904) 598-9929                             (813) 224-9255
jason.burnett@gray-robinson.com            ajenkins@bushross.com
Attorneys for 417 Fifth Avenue Real        Attorneys for Bank of America, N.A.
Estate, LLC




                                           - 37 -
38704988
       Case 3:16-bk-02232-PMG        Doc 83     Filed 05/15/19    Page 38 of 43




Matthew J. Troy, Esq.                        Kathy A. Jorrie, Esq.
U.S. Dept. of Justice                        Pillsbury Winthrop Shaw Pittman LLP
1100 L Street NW, Suite 10030                725 S. Figueroa Street, Suite 2800
Washington, DC 20005                         Los Angeles, CA 90017
(202) 514-9038                               (213) 488-7251
matthew.troy@usdoj.gov                       Kathy.jorrie@pillsburylaw.com
Attorneys for the United States Department   Attorneys for AEG Presents, LLC
of Commerce, National Oceanic and
Atmospheric Administration

Brian D. Equi, Esq.                          J. Ellsworth Summers, Jr., Esq.
Goldberg Segalla, LLP                        Burr Forman, LLP
121 S. Orange Avenue, Suite 1500             50 N. Laura Street, Suite 3000
Orlando, FL 32801                            Jacksonville, FL 32202
(407) 458-5608                               (904) 232-7200
bequi@goldbergsegalla.com                    esummers@burr.com
salamina@goldbergsegalla.com                 Attorneys for Michael J. Little
sherndon@goldbergsegalla.com
Attorneys for Structure Tone, Inc.

Norman P. Fivel, Esq.                        D. Marcus Braswell, Jr., Esq.
Assistant Attorney General                   Sugarman & Susskind, P.A.
Office of the New York State                 100 Miracle Mile, Suite 300
Attorney General                             Coral Gables, FL 33134
Civil Recoveries Bureau,                     (305) 529-2801
Bankruptcy Litigation Unit                   mbraswell@sugarmansusskind.com
The Capitol                                  Attorneys for Theatrical Protective Union,
Albany, NY 12224-0341                        Local No. One, IATSE
(518) 776-2264
norman.fivel@ag.ny.gov
Attorneys for New York Dept. of Taxation
and Finance

Chris Broussard, Esq.                        Richard R. Thames, Esq.
Suzy Tate, P.A.                              Thames Markey & Heekin, P.A.
14502 N. Dale Mabry Highway, Suite 200       50 N. Laura Street, Suite 1600
Tampa, FL 33618                              Jacksonville, FL 32202
(813) 264-1685                               (904) 358-4000
cbrouss@suzytate.com                         rrt@tmhlaw.net
Attorneys for The Armada Group GP, Inc.      Attorneys for Official Committee of
                                             Unsecured Creditors




                                             - 38 -
38704988
       Case 3:16-bk-02232-PMG         Doc 83   Filed 05/15/19   Page 39 of 43




Avery Samet, Esq.                          Peter J. Gurfein, Esq.
Jeffrey Chubak, Esq.                       Roye Zur, Esq.
Storch Amini & Munves PC                   Landau Gottfried & Berger LLP
140 East 45th Street, 25th Floor           1801 Century Park East, Suite 700
New York, NY 10017                         Los Angeles, CA 90067
(212) 490-4100                             (310) 557-0050
asamet@samlegal.com                        pgurfein@lgbfirm.com
jchubak@samlegal.com                       rzur@lgbfirm.com
Attorneys for Official Committee of        Attorneys for Official Committee of Equity Security
Unsecured Creditors                        Holders of Premier Exhibitions, Inc.

Jacob A. Brown, Esq.                       Skyler M. Tanner, Esq.
Katherine C. Fackler, Esq.                 Lane Powell PC
Akerman LLP                                601 SW Second Avenue, Suite 2100
50 N. Laura Street, Suite 3100             Portland, OR 97204
Jacksonville, FL 32202                     tanners@lanepowell.com
(904) 798-3700                             beldingt@lanepowell.com
jacob.brown@akerman.com                    docketing-pdx@lanepowell.com
katherine.fackler@akerman.com              Attorneys for Oregon Museum of Science and
Attorneys for the Official Committee of    Industry
Equity Security Holders of Premier
Exhibitions, Inc.

T. David Mitchell, Esq.                    Howard Siegel, Esq.
Brenner Kaprosy Mitchell, L.L.P.           945 McKinney Street, PMB 434
30050 Chagrin Blvd., Suite 100             Houston, TX 77002
Pepper Pike, OH 44124                      (713) 984-4801
(216) 292-5555                             howard@eucinv.com
tdmitchell@brenner-law.com                 Attorney for Euclid Investments, LP
Attorneys for CRI Properties, Ltd.         And Euclid Claims Recovery LLC

Susan R. Sherrill-Beard, Esq.              Garrett A. Nail, Esq.
U.S. Securities and Exchange Commission    John F. Isbell, Esq.
Office of Reorganization                   Thompson Hine LLP
950 East Paces Ferry Road, N.E.            3560 Lenox Road, Suite 1600
Suite 900                                  Atlanta, GA 30326
Atlanta, GA 30326                          (404) 541-2900
(404) 842-7626                             garrett.nail@thompsonhine.com
sherrill-beards@sec.gov                    john.isbell@thompsonhine.com
atlreorg@sec.gov                           Attorneys for Bay Point Capital Partners, LP
Attorneys for U.S. Securities and
Exchange Commission




                                           - 39 -
38704988
       Case 3:16-bk-02232-PMG         Doc 83    Filed 05/15/19    Page 40 of 43




Steven R. Fox, Esq.                          Stephen D. Busey, Esq.
Fox Law Corporation                          Asghar A. Syed, Esq.
17835 Ventura Blvd., Suite 306               Smith Hulsey & Busey
Encino, CA 91316                             225 Water Street, Suite 1800
srfox@foxlaw.com                             Jacksonville, FL 32202
Attorneys for Titanic Entertainment          (904) 359-7700
Holdings                                     busey@smithhulsey.com
                                             asyed@smithhulsey.com
                                             Attorneys for the Ad Hoc Group of Equityholders

Jennifer Feldsher, Esq.                      Patricia Ann Redmond, Esq.
David L. Lawton, Esq.                        Stearns Weaver, et al.
Bracewell LLP                                150 West Flagler Street, Suite 2200
1251 Avenue of the Americas                  Miami, FL 33130
New York, NY 10020                           (305) 789-3200
(212) 508-6100                               predmond@stearnweaver.com
Jennifer.feldsher@bracewell.com              Attorneys for the Trustees of the National Maritime
David.laweton@bracewell.com                  Museum
Attorneys for the Ad Hoc Group of
Equityholders

Timothy Graulich, Esq.                       Jason B. Burnett, Esq.
James I. McClammy, Esq.                      Ashlea A. Edwards, Esq.
Davis Polk & Wardwell LLP                    GrayRobinson, P.A.
450 Lexington Avenue                         50 N. Laura Street, Suite 1100
New York, NY 10017                           Jacksonville, FL 32202
(212) 450-4000                               (904) 598-9929
Timothy.graulich@davispolk.com               jason.burnett@gray-robinson.com
James.mcclammy@davispolk.com                 ashlea.edwards@gray-robinson.com
Attorneys for the Trustees of the National   Attorneys for Ramparts, Inc. d/b/a Luxor Hotel
Maritime Museum                              and Casino

Steven Z. Szanzer, Esq.                      Robert P. Charbonneau, Esq.
Davis Polk & Wardwell LLP                    Agentis PLLC
450 Lexington Avenue                         55 Alhambra Plaza, Suite 800
New York, NY 10017                           Coral Gables, FL 33134
(212) 450-4000                               (305) 722-2002
Steven.szanzer@davispolk.com                 rpc@agentislaw.com
Attorneys for Royal Museum Greenwich         Attorneys for Responsible Person Mark C. Healy




                                             - 40 -
38704988
       Case 3:16-bk-02232-PMG   Doc 83   Filed 05/15/19   Page 41 of 43




Via U.S. Mail

A-1 Storage and Crane                ABC Imaging
2482 197th Avenue                    5290 Shawnee Road, Suite 300
Manchester, IA 52057                 Alexandria, VA 22312

A.N. Deringer, Inc.                  ATS, Inc.
PO Box 11349                         1900 W. Anaheim Street
Succursale Centre-Ville              Long Beach, CA 90813
Montreal, QC H3C 5H1

Broadway Video                       CBS Outdoor/Outfront Media
30 Rockefeller Plaza                 185 US Highway 48
54th Floor                           Fairfield, NJ 07004
New York, NY 10112

Dentons Canada LLP                   Enterprise Rent-A-Car Canada
250 Howe Street, 20th Floor          709 Miner Avenue
Vancouver, BC V6C 3R8                Scarborough, ON M1B 6B6

Expedia, Inc.                        George Young Company
10190 Covington Cross Drive          509 Heron Drive
Las Vegas, NV 89144                  Swedesboro, NJ 08085
Gowlings                             Hoffen Global Ltd.
550 Burrard Street                   305 Crosstree Lane
Suite 2300, Bental 5                 Atlanta, GA 30328
Vancouver, BC V6C 2B5

Kirvin Doak Communications           MNP LLP
5230 W. Patrick Lane                 15303 - 31st Avenue
Las Vegas, NV 89118                  Suite 301
                                     Surrey, BC V3Z 6X2

Morris Visitor Publications          NASDAQ Stock Market, LLC
543 Broad Street                     805 King Farm Blvd.
Augusta, GA 30901                    Rockville, MD 20850

National Geographic Society          NYC Dept. of Finance
1145 - 17th Avenue NW                PO Box 3646
Washington, DC 20036                 New York, NY 10008




                                     - 41 -
38704988
       Case 3:16-bk-02232-PMG        Doc 83   Filed 05/15/19    Page 42 of 43




PacBridge Limited Partners                Pallet Rack Surplus, Inc.
22/F Fung House                           1981 Old Covington Cross Road NE
19-20 Connaught Road                      Conyers, GA 30013
Central Hong Kong

Screen Actors Guild                       Seaventures, Ltd.
1900 Broadway                             5603 Oxford Moor Blvd.
5th Floor                                 Windemere, FL 34786
New York, NY 10023

Sophrintendenza Archeologica              Syzygy3, Inc.
di Napoli e Pompei                        231 West 29th Street
Piazza Museo 19                           Suite 606
Naples, Italy 80135                       New York, NY 10001

Time Out New York                         TPL
405 Park Avenue                           3340 Peachtree Road
New York, NY 10022                        Suite 2140
                                          Atlanta, GA 30326

TSX Operating Co.                         Verifone, Inc.
70 West 40th Street                       300 S. Park Place Blvd.
9th Floor                                 Clearwater, FL 33759
New York, NY 10018

WNBC - NBC Universal Media                Jonathan B. Ross, Esq.
30 Rockefeller Center                     Gowling WLG (Canada) LLP
New York, NY 10112                        550 Burrard Street, Suite 2300, Bentall 5
                                          Vancouver, BC V6C 2B5
United States Attorney’s Office           Christine R. Etheridge, Esq.
Middle District of Florida                Bankruptcy Administration
300 N. Hogan Street, Suite 700            Wells Fargo Vendor Financial Services, LLC
Jacksonville, FL 32202                    PO Box 13708
                                          Macon, GA 31208

B.E. Capital Management Fund LP           TSX Operating Co., LLC
Thomas Branziel                           c/o James Sanna
228 Park Avenue South, Suite 63787        70 W. 40th Street
New York, NY 10003                        New York, NY 10018
Creditor Committee                        Creditor Committee




                                          - 42 -
38704988
       Case 3:16-bk-02232-PMG       Doc 83   Filed 05/15/19      Page 43 of 43




Dallian Hoffen Biotechnique Co., Ltd.    AEG Presents LLC
c/o Ezra B. Jones                        c/o Managing Member
305 Crosstree Lane                       5750 Wilshire Blvd.
Atlanta, GA 30328                        Suite 501
Creditor Committee                       Los Angeles, CA 90036-3638

AEG Presents LLC                         AEG Presents LLC
c/o Managing Member                      c/o Managing Member
800 W. Olympic Blvd.                     425 W. 11th Street
Suite 305                                Los Angeles, CA 90015-3459
Los Angeles, CA 90015

AEG Presents LLC
c/o CT Corporation System,
Registered Agent
ATTN: Amanda Garcia
818 West Seventh Street
Suite 930
Los Angeles, CA 90017


                                                  /s/ Daniel F. Blanks
                                                         Attorney




                                         - 43 -
38704988
